Great Plains Energy Edison Electric Institute Financial Conference November 2, 2010 2resentation Michael J. Chesser Chairman and CEO Exhibit 99.1 Statements made in this presentation that are not based on historical facts are forward-looking, may involve risks and uncertainties, and are intended to be as of the date when made. Forward-looking statements include, but are not limited to, the outcome of regulatory proceedings, cost estimates of the Comprehensive Energy Plan and other matters affecting future operations. In connection with the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Great Plains Energy and KCP&L are providing a number of important factors that could cause actual results to differ materially from the provided forward-looking information. These important factors include: future economic conditions in regional, national and international markets and their effects on sales, prices and costs, including but not limited to possible further deterioration in economic conditions and the timing and extent of any economic recovery; prices and availability of electricity in regional and national wholesale markets; market perception of the energy industry, Great Plains Energy and KCP&L; changes in business strategy, operations or development plans; effects of current or proposed state and federal legislative and regulatory actions or developments, including, but not limited to, deregulation, re-regulation and restructuring of the electric utility industry; decisions of regulators regarding rates the companies can charge for electricity; adverse changes in applicable laws, regulations, rules, principles or practices governing tax, accounting and environmental matters including, but not limited to, air and water quality; financial market conditions and performance including, but not limited to, changes in interest rates and credit spreads and in availability and cost of capital and the effects on nuclear decommissioning trust and pension plan assets and costs; impairments of long-lived assets or goodwill; credit ratings; inflation rates; effectiveness of risk management policies and procedures and the ability of counterparties to satisfy their contractual commitments; impact of terrorist acts; increased competition including, but not limited to, retail choice in the electric utility industry and the entry of new competitors; ability to carry out marketing and sales plans; weather conditions including, but not limited to, weather-related damage and their effects on sales, prices and costs; cost, availability, quality and deliverability of fuel; ability to achieve generation goals and the occurrence and duration of planned and unplanned generation outages; delays in the anticipated in-service dates and cost increases of additional generating capacity and environmental projects; nuclear operations; workforce risks, including, but not limited to, increased costs of retirement, health care and other benefits; the timing and amount of resulting synergy savings from the GMO acquisition; and other risks and uncertainties. This list of factors is not all-inclusive because it is not possible to predict all factors. Other risk factors are detailed from time to time in Great Plains Energy’s and KCP&L’s quarterly reports on Form 10-Q and annual report on Form 10-K filed with the Securities and Exchange Commission.Each forward- looking statement speaks only as of the date of the particular statement.Great Plains Energy and KCP&L undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. Forward Looking Statement 2 2resentation •Solid Midwest electric utility operating under the KCP&L brand •Transformational events in 2008 to focus business model on fully regulated utility operations –Sale of Strategic Energy –Acquisition of Aquila (now KCP&L Greater Missouri Operations, or “GMO”) •Company attributes –~822,000 customers / 3,200+ employees –~6,600 MW of primarily low-cost coal baseload generation –5-year projected synergies post-GMO acquisition of~$760M –~$8.5bn in assets and $4.4bn in rate base at 2009YE Service Territories: KCP&L and GMO Business Highlights YTD MWh Sold by Customer Type YTDMWhSales by Jurisdiction YTD MWh Generated by Fuel Type Total: ~ 18,423 MWhs Total: ~ 18,423 MWhs Total: ~ 19,958 MWhs 2resentation 3 Note:Charts below reflect YTD 2010 3 Solid Vertically-Integrated Midwest Utility 4 Impressive Reliability Solid Safety Record Tier 1 Customer Service Stewards of the Environment Reliable, Economical, and Safe Nuclear Generation Strong Plant Performance 4 2resentation Executing the Plan 2resentation 5 Strategic Overview Terry Bassham Executive Vice President, Utility Operations 6 2resentation 7 2resentation Steps to Completion of Iatan 2 1KCP&L’s initial request was subsequently adjusted to $50.9 million as the net result of updates to the case, most notably a reduction in the requested ROE (see below footnote) 2The requested ROE was adjusted by KCP&L to 10.75% with the potential for a 0.25% adder (to 11.00% ROE) if the KCC adopts a particular rate design proposal by KCC Staff and other interveners Jurisdiction Requested Increase Requested ROE Rate Base Rates Effective Decision KCP&L - KS 11.25%2 12/1/2010 Fall 2010 KCP&L - MO 11.00% 5/4/2011 Spring 2011 GMO - MPS 11.00% 6/4/2011 Spring 2011 GMO - L&P 11.00% 6/4/2011 Spring 2011 8 (in $ millions) 2resentation Pending Rate Case Summary Drivers of Change Environmental Rules Natural Gas Prices Load Growth Energy Legislation Financing Emergent Technologies 2resentation 9 Sustainable Resource Strategy Change Creates Opportunity Transmission & Distribution Opportunities Opportunities Resulting from SmartGrid Technologies Generation Fleet Optimization Opportunities 2resentation 10 Financial Overview James C. Shay Senior Vice President Finance & Strategic Planning and CFO 11 2resentation Electric Utility’s net income increased $52.3 million primarily driven by a $109.8 million increase in gross margin* due to favorable impacts from weather and new retail rates Increased number of shares outstanding primarily from the May 2009 equity offering resulted in dilution of $0.02 per share *Gross margin is defined and reconciled to GAAP operating revenues in the Appendix 12 2resentation Electric Utility’s net income increased $98.7 million primarily driven by a $239.4 million increase in gross margin* due to new retail rates and favorable impacts from weather Other category earnings decreased $18.9 million primarily as a result of increased interest from the Equity Units issued in 2009 and a $16 million benefit in 2009 related to the settlement of GMO’s 2003 - 2004 federal tax audit Increased number of shares outstanding primarily from the May 2009 equity offering resulted in dilution of $0.12 per share *Gross margin is defined and reconciled to GAAP operating revenues in the Appendix 13 2resentation Electric Utility Third Quarter (millions except where indicated) Earnings Earnings Per Share 14 Key Earnings Drivers: + Increased gross margin of $109.8 million primarily due to significantly warmer weather and full-quarter impact of new retail rates which took effect in August and September 2009 – Increased operating expense of $12.1 million primarily driven by $5.2 million increase in general taxes and $4.0 million Iatan 2 loss; –Increased depreciation and amortization of $7.4 million, including $3.2 million of additional amortization pursuant to KCP&L’s 2009 rate cases; and –Decrease in non-operating income and expenses of $7.0 million, including $4.2 million less AFUDC equity due to lower CWIP balances 2resentation Key Earnings Drivers: + Increased gross margin of $239.4 million primarily due to new retail rates and favorable weather –Increased operating expense of $40.7 million primarily due to planned plant outages, higher general taxes and the Iatan 2 loss; and –Increased depreciation and amortization of $28.2 million; including $17.2 million of additional amortization pursuant to KCP&L’s 2009 rate cases Earnings Earnings Per Share (millions except where indicated) 15 2resentation Electric Utility Year-to-Date Electric Utility Segment Retail MWh Sales by Customer Class - Third Quarter 2010 44% 12% 44% 16 2resentation Debt and Capital Structure as of September 30, 2010 Capital Structure Great Plains Energy Debt ($ in millions) 17 2resentation KCP&L GMO (1) GPE Consolidated Amount Rate (2) Amount Rate (2) Amount Rate (2) Amount Rate (2) Short-term Debt 0.80% 0.00% 3.06% 0.95% Long-term Debt(4) 6.13% 9.88% 7.57% 7.47% Total 5.35% 9.88% 7.42% 6.89% Secured debt $862.3 (23%), Unsecured debt $2,901.2 (77%) (1) GPE guarantees substantially all of GMO’s debt (2) Weighted Average Rates - excludes premium/discounts and fair market value adjustments; includes full Equity Units coupon (12%) for GPE (3) Includes fully-drawn KCP&L A/R Securitization facility of $95 million (4) Includes current maturities of long-term debt 18 2resentation 2uidance •Increased to $1.52 - $1.62 from $1.30 - $1.50 •Key YTD drivers of new guidance include estimated weather impact vs. normal, lower fuel cost at KCP&L - Missouri, and lower transmission costs at GMO •Guidance assumes no regulatory disallowance for Iatan beyond that already recognized Positioned for Long-term Earnings Growth •Diligently pursue constructive outcomes in current rate cases •Continue to deliver on GMO synergies and move toward Tier 1 costs across the organization •Evaluate future opportunities through Sustainable Resource Strategy and continue to advocate on behalf of our shareholders, customers, and communities 19 2resentation Great Plains Energy Edison Electric Institute Financial Conference November 2, 2010 2resentation Appendix 3Q 2010 Gross Margin Reconciliation 2resentation Gross margin is a financial measure that is not calculated in accordance with generally accepted accounting principles (GAAP).Gross margin, as used by Great Plains Energy, is defined as operating revenues less fuel, purchased power and transmission of electricity by others.The Company’s expense for fuel, purchased power and transmission of electricity by others, offset by wholesale sales margin, is subject to recoverythrough cost adjustment mechanisms, except for KCP&L’s Missouri retail operations.As a result, operating revenues increase or decrease in relation to a significant portion of these expenses.Management believes that gross margin provides a more meaningful basis for evaluating the Electric Utility segment’s operations across periods than operating revenues because gross margin excludes the revenue effect of fluctuations in these expenses.Gross margin is used internally to measure performance against budget and in reports for management and the Board of Directors.The Company’s definition of gross margin may differ from similar terms used by other companies.A reconciliation to GAAP operating revenues is provided in the table above. 2resentation
